Citation Nr: 0217735	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  01-07 714A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the calculated amount of 
$53,182.00.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



INTRODUCTION

The appellant is a veteran who had active service from 
November 1940 to December 1945.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
June 2000 decision of the San Juan, Commonwealth of Puerto 
Rico, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied waiver of an overpayment of 
pension benefits.


REMAND

In correspondence received in September 1999, the veteran 
requested a personal hearing before the Committee on 
Waivers and Compromises; the veteran requested that the 
hearing be postponed in December 1999.  The hearing was 
rescheduled for February 2000, but the veteran canceled 
the hearing and requested an audit of his account.  In the 
substantive appeal received from the veteran in September 
2001, he requested a hearing before the Board at the RO.  
He is entitled to such hearing.  38 C.F.R. § 20.700.

Since both Travel Board and videoconference hearings are 
scheduled by the RO (See 38 C.F.R. § 20.704(a)), this case 
is REMANDED to the RO for the following:

The RO should schedule the veteran for 
a hearing before a traveling Member of 
the Board (He should also be offered 
the alternative option of a 
videoconference hearing before a Member 
of the Board.).  A copy of the notice 
to the veteran of the scheduling of 
such a hearing should be placed in the 
record.

Thereafter, in accordance with standard appellate 
procedures, the case should be returned to the Board for 
further appellate review The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).



